Citation Nr: 1308010	
Decision Date: 03/11/13    Archive Date: 03/20/13

DOCKET NO.  06-03 021	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a disability rating in excess of 60 percent for service-connected dermatitis, lower extremity, representative of stasis dermatitis exacerbated by lichenified simplex chronicus. 

2.  Entitlement to a total rating based on individual unemployability (TDIU) due to service-connected disabilities.


WITNESSES AT HEARINGS ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

N. L. Northcutt, Counsel 


INTRODUCTION

The Veteran served on active duty from July 1973 to July 1977.

These matters are before the Board of Veterans' Appeals (Board) on appeal from March 2005 and December 2009 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In June 2007, the Veteran was afforded his requested Central Office hearing in conjunction with his claim for entitlement to a TDIU, and the hearing was conducted by undersigned Acting Veterans Law Judge.  The Veteran and his spouse presented testimony during this hearing.  In November 2012, the Veteran was afforded his requested video-conference hearing in conjunction with his dermatitis increased rating claim, which was also conducted by the undersigned Acting Veterans Law Judge.  The Veteran testified during this hearing.  Transcripts of these proceedings are associated with the Veteran's claims file.

The Board remanded the Veteran's claim for entitlement to a TDIU in August 2007 and November 2009, and the claim has been returned to the Board for further appellate review.  In the interim since the Board's 2009 remand, the Veteran has perfected an appeal regarding his dermatitis increased rating claim, and this claim is now also before the Board.

As reflected in the Board's 2007 and 2009 decisions remanding the Veteran's TDIU claim, the Veteran has asserted his desire to reopen his previously denied claims of entitlement to service connection for the residuals of frostbite and the residuals of in-service radiation exposure, to include emphysema and a digestive disorder.  (These claims were denied in concurrently-issued, separate February 1990 Board decisions.)  During his 2012 Board hearing, the Veteran reasserted his desire to reopen these claims, adding heart disease as one of the diseases he contends is related to his in-service radiation exposure.  Additionally, the Veteran asserted his desire to seek service connection for a psychiatric disorder, which he claims as secondary to his service-connected dermatitis, and to seek special monthly compensation based on the need for aid and attendance.  As the record fails to reflect that the RO has undertaken any related development with regard to these claims, these claims are REFERRED to the RO for development.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

During his 2012 Board hearing, the Veteran testified that he believes that his service-connected dermatitis has increased in severity since this condition was last assessed for VA purposes in 2010.  Additionally, the Veteran stated that he believed that his 2010 VA examination was inadequate, as the VA examiner failed to conduct a physical examination of him.  Accordingly, the Veteran agreed that a new VA examination was required.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate); see also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (the Board should have ordered a contemporaneous examination of the Veteran because a 23-month old examination was too remote in time to adequately support a decision on appeal for an increased rating); Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not adequately reveal current state of claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination); Green v. Derwinski, 1 Vet. App. 121 (1991); VAOPGCPREC 11-95 (April 7, 1995).

Moreover, it appears that the Veteran underwent VA skin disease examinations in both March and July 2010, but that the most recent supplemental statement of the case, issued in August 2010, did not consider the July 2010 VA examination results.  Thus, the claim must be remanded to include consideration of this relevant evidence.  

With regard to the Veteran's claim for entitlement to a TDIU, adjudication of this issue must be deferred pending final adjudication of the dermatitis increased rating claim.  See Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc) (explaining that claims are inextricably intertwined where the adjudication of one claim could have a significant impact on the adjudication of another claim).  Moreover, an opinion addressing the impact of the Veteran's service-connected dermatitis should be obtained in conjunction with his VA dermatological examination.  See Friscia v. Brown, 7 Vet. App. 294, 297 (1994).  The need for such a contemporaneous opinion further necessitated by the insufficiency of the VA employability opinion rendered in conjunction with the Veteran's March 2010 VA examination, which is unsupported by any rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (holding that to have probative value, a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two).  

Additionally, the Veteran's VA treatment records were last obtained in March 2010, and his recent records, including the full July 2010 VA examination report, should be obtained and associated with the claims file.

After conducting this development and readjudicating the Veteran's dermatitis increased rating claim, the AMC should consider whether a referral to the Director of Compensation and Pension for extraschedular consideration is warranted, in light of the Veteran's current disability rating of 60 percent, the schedular maximum pursuant to the Diagnostic Code under which his disability has been rated.

Accordingly, the case is REMANDED for the following action:

1.  The AMC should contact the Veteran and ask that he provide the names and addresses of all health care providers who have afforded him recent treatment for his service connected dermatitis of the lower extremity disability.  After obtaining the necessary permission from the Veteran, the AMC should obtain copies of all treatment records, including records dated from March 2010 to the present from the VA Medical Center, North Carolina, to include a complete copy of the July 2010 VA skin diseases examination, and associate the records with the claims folder.

2.  The Veteran should be afforded an examination by an appropriate specialist in order to determine the extent and degree of severity of his service-connected dermatitis of the lower extremity.  The claims folder must be made available to the examiner and reviewed prior to the examination.  

The examiner should describe all manifestations of dermatitis of the lower extremity, including the percentage of the Veteran's total body affected by his dermatitis; the percentage of his exposed areas affected by his dermatitis; and whether and how often the Veteran has been prescribed systemic therapy, such as corticosteroids other immunosuppressive drugs, in the last 12-month period.  

The examiner is also requested to express an opinion as to the impact of the Veteran's service-connected dermatitis of the lower extremity on his ability to obtain and maintain gainful employment.

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

3.  Upon completion of the foregoing, readjudicate the Veteran's TDIU claim and dermatitis increased rating claim, to include consideration of whether a referral for extraschedular consideration is warranted.  If the full benefit sought with regard to either claim remains denied, the Veteran should be provided with a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issue.  An appropriate period of time should be allowed for response by the veteran and his representative.  Thereafter, the case should be returned to the Board for further consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
John Kitlas
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



